Citation Nr: 1545378	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher rating in excess of 10 percent for right knee disability, to include an extension of a temporary total rating for convalescence beyond June 1, 2011.  

2.  Entitlement to a separate rating for instability of status post right knee anterior cruciate ligament (ACL) repair with scar in excess of 20 percent.  

3.  Entitlement to a higher rating for left knee disability in excess of 10 percent. 

4.  Whether new and material evidence has been submitted to reopen the service connection claim for an acquired psychiatric disorder. 

5.  Whether new and material evidence has been submitted to reopen the service connection claim for a back disorder.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran submitted a substantive appeal regarding whether an overpayment was properly created.  This issue is the subject of a separate decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran submitted a VA Form 9 requesting a hearing in response to a February 2013 statement of the case regarding his temporary 100 percent rating for convalescence.  In response to two March 2015 supplemental statements of the case addressing the remaining issues on appeal, he submitted another VA Form 9 in May 2015 requesting a Board hearing at a local RO.  He has not yet been afforded the opportunity to appear before a member of the Board at a local RO.    

Upon remand, please schedule the Veteran for a hearing at a local RO in accordance with applicable procedures.  Please note that the issue of overpayment has been addressed in a separate decision pursuant to BVA Directive 8430.  Although this issue has been addressed in a separate decision, it is appropriate in the instant case to schedule one hearing in regards to all of the Veteran's issues currently before the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Member of the Board at a local RO in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




